                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


SCHUYLER FILE,
         Plaintiff,

       v.                                               Case No. 19-C-1063

JILL M. KASTNER, et al.,
           Defendants.
______________________________________________________________________

                                DECISION AND ORDER

       Plaintiff Schuyler File, an attorney admitted to practice in Wisconsin, brings this

suit under 42 U.S.C. § 1983 against the president and executive director of the State Bar

of Wisconsin and the chief justice and justices of the Wisconsin Supreme Court. He

alleges that the state’s requirement that he be a member of the State Bar of Wisconsin

violates his rights under the Constitution’s First Amendment. Before me now are the

defendants’ motions to dismiss the complaint for lack of standing and for failure to state

a claim upon which relief may be granted. 1

                                    I. BACKGROUND

       The State Bar of Wisconsin is an organization created by Wisconsin law through

rules promulgated by the Wisconsin Supreme Court. It is an “integrated bar,” that is, it is

an association of attorneys in which membership and dues are required as a condition of

practicing law in the state. Keller v. State Bar of Cal., 496 U.S. 1, 4–5 (1990). Integrated

bars have been subject to numerous constitutional challenges over the course of the last



1 The supreme court justices have also filed a motion to stay discovery pending a ruling
on their motion to dismiss. Because I am deciding the motion to dismiss now, I will deny
the motion to stay as moot.



            Case 2:19-cv-01063-LA Filed 06/29/20 Page 1 of 13 Document 37
sixty years. The attorneys who bring these challenges usually allege that the state’s

conditioning their ability to practice law on their joining and financially supporting an

organization that espouses viewpoints with which they may disagree violates their rights

to free speech and association under the First Amendment. In prior cases, the Supreme

Court of the United States has held that an integrated bar does not violate an attorney’s

First Amendment rights so long as the bar uses the attorney’s mandatory dues payment

only for purposes that are germane to the goals of “regulating the legal profession and

improving the quality of legal services.” Id. at 13–14; see also Lathrop v. Donohue, 367

U.S. 820 (1961) (holding that Wisconsin’s integrated bar did not violate the First

Amendment). Under the holding of these cases, an integrated bar is permitted to engage

in speech on topics that are not germane to one of these two goals. However, if it does

so, it must rely on a source of funding other than mandatory dues payments. See Keller,

496 U.S. at 13–14. To implement the distinction between speech that is germane to the

goals of regulating the legal profession and improving the quality of legal services and

speech that is not germane to these goals, the State Bar of Wisconsin allows its members

to take what it known as a “Keller dues reduction.” If the member does not take this

deduction, then the member is presumed to consent to the bar’s using this part of his or

her dues payment to fund speech that is not germane to regulating the legal profession

or improving the quality of legal services.

       The plaintiff is an attorney in private practice who moved to Wisconsin in 2017. He

previously practiced in Indiana, which does not have an integrated bar. He does not wish

to be a member of, or to pay dues to, the State Bar of Wisconsin, see Compl. 27, and he

believes that conditioning his ability to practice law on bar membership violates his First

                                              2



         Case 2:19-cv-01063-LA Filed 06/29/20 Page 2 of 13 Document 37
Amendment rights. The plaintiff recognizes that, in light of Keller, the State Bar of

Wisconsin has generally been regarded as constitutional. See, e.g., Kingstad v. State Bar

of Wis., 622 F.3d 708 (7th Cir. 2010). However, he contends that two cases decided by

the Supreme Court of the United States in recent years have either narrowed or implicitly

overruled Keller. See Janus v. Am. Fed’n of State, County & Mun. Employees, 138 S. Ct.

2448 (2018); Harris v. Quinn, 573 U.S. 616 (2014). The plaintiff contends that, under the

reasoning of these cases, the State Bar of Wisconsin cannot constitutionally enforce its

mandatory membership requirement. He thus commenced the present action under 42

U.S.C. § 1983 against the president and the executive director of the State Bar of

Wisconsin (collectively, the “Bar defendants”) and the chief justice and justices of the

Wisconsin Supreme Court. He seeks a declaration that the Wisconsin Supreme Court’s

rule requiring him to belong to the bar is unconstitutional as well as an injunction that

would prevent the Bar defendants and the justices from enforcing the mandatory

membership rule or charging him mandatory dues payments.

       The Bar defendants and the justices have each filed a motion to dismiss the

complaint. All defendants argue that the complaint fails to state a claim because the rules

of the State Bar comply with Keller and therefore must be regarded as constitutional

unless the Supreme Court overrules Keller. In addition, the justices argue that the plaintiff

does not have standing to seek relief against them and that they are immune from claims

for the type of injunctive relief he seeks. I consider these matters below.




                                             3



         Case 2:19-cv-01063-LA Filed 06/29/20 Page 3 of 13 Document 37
                                      II. DISCUSSION

A.     Standing

       Article III of the Constitution limits the jurisdiction of federal courts to “Cases” and

“Controversies.” U.S. Const., Art. III, § 2. To establish Article III standing, a plaintiff must

show (1) an “injury in fact,” (2) a sufficient “causal connection between the injury and the

conduct complained of,” and (3) a “likel[ihood]” that the injury “will be redressed by a

favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).

       The justices contend that the plaintiff cannot show that their conduct caused him

to suffer an injury in fact. An injury in fact must be “concrete and particularized” and “actual

or imminent, not ‘conjectural’ or ‘hypothetical.’” Id. at 560. However, “[a]n allegation of

future injury may suffice if the threatened injury is ‘certainly impending,’ or there is a

‘“substantial risk” that the harm will occur.’” Susan B. Anthony List v. Driehaus, 573 U.S.

149, 158 (2014) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 414 n.5 (2013)).

Put differently, “[a] plaintiff ‘does not have to await the consummation of threatened injury

to obtain preventive relief.’” Ctr. for Individual Freedom v. Madigan, 697 F.3d 464, 473

(7th Cir. 2012) (quoting Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298

(1979)). To satisfy the injury-in-fact requirement based on the likelihood of a future injury,

the plaintiff must show only that he or she faces “a realistic danger of sustaining a direct

injury as a result of the [law]’s operation or enforcement.” Id.

       In the present case, there is no dispute that the plaintiff has standing to seek

declaratory and injunctive relief against the Bar defendants based on the likelihood that

he would suffer a future injury. If the plaintiff stopped paying his mandatory bar dues, his

membership in the State Bar would be automatically suspended. See Wis. Sup. Ct. R.

                                               4



         Case 2:19-cv-01063-LA Filed 06/29/20 Page 4 of 13 Document 37
10.03(6) & Wis. State Bar Bylaws art. I, § 3. 2 During the suspension, the plaintiff would

be forbidden from practicing law. Wis. Sup. Ct. R. 10.03(6). Obviously, losing the ability

to lawfully practice one’s profession is an injury in fact. Moreover, the plaintiff does not

have to actually refuse to pay his mandatory dues and thus incur an automatic suspension

before he is allowed to seek preventative relief. See, e.g., Schirmer v. Nagode, 621 F.3d

581, 586 (2010) (“A person need not risk arrest before bringing a pre-enforcement

challenge under the First Amendment[.]”). Rather, he will have standing so long as it is

substantially likely that if he stops paying his dues, he will suffer an injury. And here,

because a suspension automatically follows nonpayment of dues, an injury to the plaintiff

is not merely substantially likely, it is certain to occur. Thus, the plaintiff unquestionably

has standing to seek an injunction preventing the Bar defendants from assessing and

collecting mandatory dues payments.

       The justices, however, contend that even if the plaintiff would suffer an injury if he

stopped paying his bar dues, they would not be the ones to inflict it. They point out that

the supreme court does not initiate disciplinary proceedings against attorneys; instead,

such proceedings are commenced by an agency of the court—the Office of Lawyer

Regulation (“OLR”). See Wis. Sup. Ct. R. 21.02(1). The only role the supreme court plays

in lawyer discipline is to adjudicate misconduct complaints filed by OLR and to impose an

appropriate sanction if misconduct is found. See Wis. Sup. Ct. R. 21.09(1). However,

while it is true that the supreme court does not initiate misconduct proceedings, it does

not follow that the plaintiff lacks standing to seek an injunction against the court’s


2The State Bar Bylaws are codified as an appendix to Chapter 10 of the Rules of the
Wisconsin Supreme Court.
                                              5



         Case 2:19-cv-01063-LA Filed 06/29/20 Page 5 of 13 Document 37
disciplining him for failing to pay his bar dues. Consider what is likely to occur if the plaintiff

stops paying his dues. Once they are overdue for more than 120 days, his license to

practice law will automatically be suspended under Rule 10.03(6) and the State Bar

Bylaws. If the plaintiff continues to practice law after his automatic suspension, he will be

in violation of the supreme court’s rules and will be subject to discipline for practicing while

his license was suspended. See, e.g., In re FitzGerald, 304 Wis. 2d 592, 597–98 (2007)

(disciplining lawyer for practicing during administrative suspension for failure to pay bar

dues). Once OLR learns that the plaintiff is continuing to practice law, it will likely

commence disciplinary proceedings against him. Without an injunction against

enforcement of the mandatory bar requirement, the supreme court will find the plaintiff

guilty of a rules violation and impose discipline, which could include revoking his law

license and imposing a monetary penalty. See Wis. Sup. Ct. R. 21.16(1m). Any discipline

the court imposes would be an injury in fact. Because this chain of events is substantially

likely to occur if the plaintiff stops paying his bar dues yet continues to practice law in

Wisconsin, the plaintiff has standing to obtain pre-enforcement relief. For again, a plaintiff

does not have to risk arrest or incurring other forms of harm in order to have standing to

obtain an injunction to prevent that harm from coming to pass. Schirmer, 621 F.3d at 586.

       The justices point out that, in 1993, the Seventh Circuit determined that a lawyer

lacked standing to pursue a claim for injunctive against the supreme court to prevent them

from enforcing the mandatory dues requirement. See Crosetto v. State Bar of Wis., 12

F.3d 1396, 1403 (7th Cir. 1993). In that case, however, the court focused on the lack of

evidence suggesting that the supreme court was likely to discipline a lawyer for failing to

pay bar dues. The court noted that the plaintiff “conceded that he was unaware of any

                                                6



          Case 2:19-cv-01063-LA Filed 06/29/20 Page 6 of 13 Document 37
Wisconsin lawyer ever being disciplined by the Justices for that lawyer’s failure to pay

dues to the integrated bar.” Id. Things have apparently changed since 1993. The plaintiff

has cited at least two cases in which the Wisconsin Supreme Court disciplined attorneys

for practicing law after failing to pay mandatory dues. See In re Capistrant, 364 Wis. 2d

530, 534 (2015); In re FitzGerald, 304 Wis. 2d at 597–98. Moreover, unless the supreme

court decides to voluntarily abandon the mandatory dues requirement, it stands to reason

that the court will discipline attorneys who practice law without paying their dues. Because

the supreme court has not suggested that it intends to abandon its rule requiring bar

membership for all attorneys, I conclude that the plaintiff has standing to seek declaratory

and injunctive relief to prevent the supreme court from disciplining him for failing to pay

his mandatory dues.

B.     Immunity

       The justices next contend that they are immune from the plaintiff’s suit for injunctive

relief. Here, the defendants rely on a Supreme Court decision holding that state supreme

court justices are immune from suits for injunctive relief when they are sued in their

legislative capacity, i.e., as promulgators of the rules governing lawyers. See Supreme

Court of Va. v. Consumers Union of U.S., Inc., 446 U.S. 719, 731–34 (1980). However,

the plaintiff here does not sue the justices in their capacities as rule makers—he does not

seek an injunction requiring them to enact, amend, or repeal any rule. Rather, he sues

the justices in their capacity as adjudicators of disciplinary matters—he seeks an

injunction preventing them from disciplining him for practicing law while he is not a

member of the bar. The Supreme Court has held that state judges in their judicial



                                              7



         Case 2:19-cv-01063-LA Filed 06/29/20 Page 7 of 13 Document 37
capacities are not immune from suits for injunctive relief. See Pulliam v. Allen, 466 U.S.

522, 541–42 (1984). Accordingly, the justices are not immune from suit in this matter.

C.       Merits

         I now turn to the merits of the plaintiff’s constitutional claim. The relevant facts are

undisputed, and the plaintiff’s claim presents a pure question of law. Therefore, his claim

may be resolved on a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

         Before moving on, I note that the plaintiff does not bring an as-applied challenge

to the integrated bar in which he contends that the State Bar has used mandatory dues

payments to fund speech or activities that are not germane to the goals of regulating the

legal profession or improving the quality of legal services. Cf. Kingstad, 622 F.3d at 718–

21 (considering “germaneness” claim). Rather, the plaintiff brings a facial challenge to the

mandatory dues requirement, contending that it is inconsistent with Supreme Court cases

decided since Keller. For this reason, I do not address the Bar defendants’ arguments

relating to a possible as-applied challenge. See Br. in Supp. at 11–15. Moreover, although

the plaintiff in his brief cites various State Bar activities and publications and contends

that they may not constitutionally be funded with mandatory bar dues, I do not understand

him to be claiming that the Bar funded these activities in violation of Keller. Instead, I

understand him to be using these activities as examples to show that the State Bar’s

expression presents the same kinds of problems that concerned the Supreme Court in

Janus.

         The heart of the plaintiff’s argument is that Harris and Janus call into question

Keller’s holding that an integrated bar is constitutional so long as the bar uses mandatory

dues payments only to fund matters that are germane to the goals of regulating the legal

                                                8



           Case 2:19-cv-01063-LA Filed 06/29/20 Page 8 of 13 Document 37
profession and improving the quality of legal services. The plaintiff first contends that, in

Harris, the Court narrowed Keller by suggesting that a bar cannot use mandatory dues

payments to fund speech unless that speech is germane to the goal of regulating the legal

profession. The plaintiff understands the Harris Court to have implied that a bar cannot

use mandatory dues to fund speech that is germane to the goal of improving the quality

of legal services. The plaintiff then contends that, by overruling Abood v. Detroit Board of

Education, 431 U.S. 209 (1977), the Court in Janus undermined a key premise of Keller,

which was that an enforceable line could be drawn between speech that is germane to a

certain topic and speech that is not. The plaintiff contends that the combined effect of

Harris and Janus should cause the Supreme Court to overrule Keller and hold that

integrated bars such as Wisconsin’s are unconstitutional.

       Importantly, however, a lower court cannot overrule a Supreme Court case, even

if later Supreme Court cases call the holding of the earlier case into question. See, e.g.,

State Oil Co. v. Khan, 522 U.S. 3, 20 (1997) (“[I]t is this Court’s prerogative alone to

overrule one of its precedents.”); Agostini v. Felton, 521 U.S. 203, 237 (1997) (reaffirming

that “[i]f a precedent of this Court has direct application in a case, yet appears to rest on

reasons rejected in some other line of decisions, the Court of Appeals should follow the

case which directly controls, leaving to this Court the prerogative of overruling its own

decisions”); Price v. City of Chicago, 915 F.3d 1107, 1111 (7th Cir. 2019) (quoting Khan

and Agostini); Nat’l Rifle Ass’n of Am., Inc. v. City of Chicago, 567 F.3d 856, 857 (7th Cir.

2009), overruled on other grounds by McDonald v. City of Chicago, 561 U.S. 742 (2010);

(“Repeatedly, in decisions that no one thinks fossilized, the Justices have directed trial

and appellate judges to implement the Supreme Court’s holdings even if the reasoning in

                                             9



         Case 2:19-cv-01063-LA Filed 06/29/20 Page 9 of 13 Document 37
later opinions has undermined their rationale.”). A lower court may not overrule a

Supreme Court case even if later cases “have deeply shaken” the earlier case’s

foundation, Price, 915 F.3d at 1119, or “demolished” its “intellectual underpinning,” Nat’l

Rifle Ass’n, 567 F.3d at 858. Thus, if a Supreme Court case has direct application to a

case, a lower court must follow it even if the court thinks it probable that the Supreme

Court will overrule the case in the future.

       Here, the plaintiff concedes that Keller has direct application to his claim. But for

several reasons, he contends that I am still free to disregard it. First, he contends that

Harris “narrowed” Keller by limiting the use of mandatory dues to activities “connected

with proposing ethical codes and disciplining bar members.” Harris, 573 U.S. at 655. But

Harris did not involve mandatory state bar membership and did not purport to partially

overrule Keller by holding that mandatory bar dues could not be used for all the purposes

deemed acceptable in Keller. The passage from Harris that the plaintiff cites is merely a

summary of Keller’s holding. Nothing in Harris implies that the summary was intended to

narrow or otherwise disturb Keller. Indeed, in the paragraph following the sentence the

plaintiff cites, the Court favorably describes Keller’s full holding: “The portion of the rule

that we upheld [in Keller] served the ‘State’s interest in regulating the legal profession and

improving the quality of legal services.’” Id. Thus, Harris cannot be understood as a

narrowing of Keller.

       Second, the plaintiff contends that because, in the wake of Janus, the Supreme

Court entered a “grant, vacate, and remand order” in an Eighth Circuit case involving

mandatory bar membership, see Fleck v. Wetch, 139 S. Ct. 590 (2018), lower courts are

now free to “reconsider Keller in light of Janus,” Br. in Opp. at 21. However, the Court’s

                                              10



        Case 2:19-cv-01063-LA Filed 06/29/20 Page 10 of 13 Document 37
entering a GVR order does not grant lower courts permission to overrule Supreme Court

precedent. All a GVR order does is signal that the Supreme Court would like the lower

court to reconsider its vacated decision in light of the new precedent. See Klikno v. United

States, 928 F.3d 539, 544 (7th Cir. 2019). Even the lower court subject to the GVR order

remains bound by Supreme Court cases that the Court has not yet overruled. See Fleck

v. Wetch, 937 F.3d 1112, 1114–15 (8th Cir. 2019) (Eighth Circuit deems itself bound by

Keller even after Court entered GVR order).

       Third, the plaintiff contends that “Janus implicitly overruled Keller.” Br. in Opp. at

21. This argument relies on statements in cases acknowledging that the Supreme Court

may overrule a case without explicitly saying so. See Levine v. Heffernan, 864 F.2d 457,

461 (7th Cir. 1988). However, before a lower court may conclude that the Supreme Court

has implicitly overruled one of its precedents, the lower court must be “certain or almost

certain that the decision or doctrine would be rejected by the higher court if a case

presenting the issue came before it.” Olson v. Paine, Webber, Jackson & Curtis, Inc., 806

F.2d 731, 741 (7th Cir. 1986). “This is a high standard and will rarely be met.” Id. And it

is not met here. Janus did not involve mandatory bar membership; it involved compelled

subsidy of a public-sector labor union. Although the Court’s reasoning in Janus might in

some respects support the argument that mandatory bar membership is unconstitutional,

the Court did not in any way suggest that it was overruling Keller. Moreover, it must be

remembered that a lower court is not free to deem Supreme Court precedent defunct

even if a later case demolishes the intellectual underpinnings of the earlier case. Nat’l

Rifle Ass’n, 567 F.3d at 858. A lower court should not be able to evade this restriction by

using the reasoning of a later case to deem the earlier case implicitly overruled.

                                             11



        Case 2:19-cv-01063-LA Filed 06/29/20 Page 11 of 13 Document 37
       In any event, any doubt about whether the Supreme Court implicitly overruled

Keller in Janus is removed by considering the Court’s latest action in this area. The

premise of the doctrine of implicit overruling is that the Court has already overruled one

of its precedents and is merely awaiting an opportunity to make the overruling explicit.

See Levine, 864 F.2d at 461 (for implied overruling to apply, lower court must be almost

certain that “the Court would repudiate the prior ruling if given the opportunity”); Olson,

806 F.2d at 741 (“The standard for declaring a decision or doctrine of a higher court

defunct is . . . whether the lower court is certain or almost certain that the decision or

doctrine would be rejected by the higher court if a case presenting the issue came before

it.” (emphasis added)). Recently, the Court was presented with an opportunity to overrule

Keller. In Jarchow v. State Bar of Wisconsin, No. 19-C-266, 2019 WL 6728258 (W.D. Wis.

Dec. 11, 2019), a Wisconsin attorney alleged that the State Bar of Wisconsin violates the

First Amendment by charging mandatory dues. The plaintiff acknowledged that Keller

was controlling but argued that Janus had eroded its foundations. The trial court deemed

itself bound by Keller and noted that only the Supreme Court may overrule it. Id. at *1.

After the Seventh Circuit likewise deemed itself bound by Keller, the plaintiffs filed a

petition for certiorari with the Supreme Court, thus presenting the Court with the

opportunity to make its alleged implicit overruling of Keller explicit. But the Supreme Court

denied the petition for certiorari. See Sup. Ct. Docket No. 19-831, 2020 WL 2814314

(June 1, 2020). Because the Supreme Court passed up this opportunity to explicitly

overrule Keller, it is impossible for a lower court to now conclude that the Supreme Court

has already implicitly overruled it. Indeed, although two Justices dissented from the denial

of certiorari in Jarchow, not even they suggested that the Court had already implicitly

                                             12



        Case 2:19-cv-01063-LA Filed 06/29/20 Page 12 of 13 Document 37
overruled Keller. To the contrary, they allowed that, although Janus called the reasoning

in Keller into question, its holding could survive “on the basis of new reasoning that is

consistent with Janus.” Id. at *1 (Thomas, J., dissenting). They also emphasized that,

“[s]hort of a constitutional amendment, only [the Court] can rectify [its] own erroneous

constitutional decisions.” Id. at 2. Thus, the dissenters must have been of the view that

the Court did not already implicitly overrule Keller in Janus.

       Accordingly, I conclude that the plaintiff’s claim is foreclosed by Keller, which only

the Supreme Court may overrule. The defendants’ motions to dismiss the claim under

Rule 12(b)(6) will be granted.

                                    III. CONCLUSION

       For the reasons stated, IT IS ORDERED that the defendants’ motions to dismiss

the complaint for failure to state a claim (ECF Nos. 14 & 19) are GRANTED. The motions

are denied to the extent they seek dismissal for lack of standing or on immunity grounds.

       IT IS FURTHER ORDERED that the supreme court justices’ motion to stay (ECF

No. 16) is DENIED as MOOT.

       Dated at Milwaukee, Wisconsin, this 29th day of June, 2020.



                                                  s/Lynn Adelman__________
                                                  LYNN ADELMAN
                                                  United States District Judge




                                             13



        Case 2:19-cv-01063-LA Filed 06/29/20 Page 13 of 13 Document 37
